                                                                  May 24, 2021

By ECF
                                                        Application granted. So ordered.
The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street                                        Dated: New York, New York
                                                               May 25, 2021
New York, NY 10007

       Re:     United States v. Gregory Ferrer
               20 Cr 650 (NRB)

Dear Judge Buchwald:

        With the consent of the Government, I respectfully write to request a brief 5-day
extension of the deadline for the defense’s supplemental sentencing submission regarding the
application of the Guidelines enhancements sought by Probation and the Government. The
defense is waiting on the completion of a report by its retained chemist. This report is critical to
preparation of the submission on Mr. Ferrer’s behalf. This extension would still allow parties to
finish fully briefing this issue 30 days prior to the scheduled sentencing hearing.

       Defense Submission: June 1, 2021 (5 day extension)
       Government Reply: June 14, 2021 (5 day extension)
       Sentencing Hearing: July 14, 2021 (no change)


Thank you for your consideration of this matter.

                                              Respectfully submitted,


                                              ___/s/______________
                                              Zawadi Baharanyi
                                              Assistant Federal Defender
                                              (917) 612-2753

cc:    Mitzi Steiner
       Assistant United States Attorney
